Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 22, 2020

The Court of Appeals hereby passes the following order:

A21A0726. FERNANDO CASTILLO v. THE STATE.

       Fernando Castillo, who has been charged with rape and several related
offenses, filed a motion for pre-trial bond. The trial court denied the motion and
subsequently issued a certificate of immediate review. Castillo then filed this direct
appeal. We lack jurisdiction.
       Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” An
order denying pre-trial bond is not a final judgment under OCGA § 5-6-34 (a) (1), as
the case remains pending in the trial court. Consequently, Castillo was required to use
the interlocutory appeal procedures – which include both obtaining a certificate of
immediate review from the trial court and filing an application for interlocutory
review in this Court – to seek appellate review of the denial of his motion for pre-trial
bond. See OCGA § 5-6-34 (b); Mullinax v. State, 271 Ga. 112, 112 (1) (515 SE2d
839) (1999); Howard v. State, 194 Ga. App. 857, 857 (392 SE2d 562) (1990). His
failure to do so deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED. See Mullinax, 271 Ga. at 112 (1); Howard, 194 Ga. App. at 857.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/22/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.